DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The Examiner interprets lines 1-4 in claims 1 and 2 as the preamble of the claim.  The Examiner interprets active steps are positively recited in lines 5-12 in claims 1 and 2.  
The step of discharging is recited in the preamble of the claim in lines 1-4, and it is interpreted the discharging step is not required in claims 1 and 2.
The glass particulate deposit and a reaction vessel have been recited in the active steps in the claim in lines 5-12, and therefore, it is interpreted a glass particle deposit and a reaction vessel are required in the method of claims 1 and 2.
In the purging step in claims 1 and 2, the vaporizer has been recited and therefore, it is  interpreted the vaporizer is required in method of claims 1 and 2.  
In the stopping step in claims 1 and 2, the siloxane as the raw material, the burner, and the combustion gas has been recited and therefore, it is interpreted the siloxane as the raw material, the burner, and the combustion gas are required in method claims 1 and 2.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recites the limitation "the supply of the siloxane as the raw material gas" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claims.  The Examiner interprets “the supply” should be “a supply”.  Claims 3-12 depend from either claims 1 and 2, and are also indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2019/0241458) in view of Roba et al. (US 2004/0244428), Yagi (JP2003-267744) and Noda (US 2019/0300419).
Regarding claims 1 and 5, Sato (Figs. 1 and 2,[0022], and [0051]-[0068]) discloses a method for producing a glass particle deposit (“porous glass fine particle body) in a reaction vessel 2 from a raw material gas including a silicon-organic compound, such as a cyclic siloxane ([0029]).  Sato discloses when the burner is disposed outside of the good product portion (“efficient portion E”) the gas supplied to the burner 4 is switched from the raw material gas to the purge gas.  This provides for after a good product portion, stopping the supply of the siloxane as the raw material for glass to the burner.  Sato fails to explicitly state, the stopping while continuously supplying the combustion gas to the burner.  However, Sato ([0030]) further discloses the gas supply device may supply oxygen gas that is mixed with the raw material gas inside of the burner or in the vicinity of the outlet 4a of the burner and ([0050]) discloses even after the supply of the raw material is stopped, the flame F from outlet 4a of the burner is generated.  This is done to continuously ignite the flame for assisting combustion of the raw material gas to thereby promptly start reaction of the raw material gas the next time the raw material gas is supplied.  With the teaching by Sato to keep the flame continuously ignited to promptly start reaction of the raw material gas, the next time the raw material gas is supplied, it would be obvious to a person having ordinary skill in the art, the step of stopping the supply of siloxane to the burner while continuously supplying the combustion gas to the burner to assist in combustion the next time the raw material is supplied.  
As discussed above, Sato discloses forming the glass particle deposit in a reaction vessel 2.  Sato fails to explicitly state removing the glass particulate deposit from the reaction vessel.  However, Sato ([0028]) discloses the efficient portion E of the glass particle deposit is used for drawing optical fibers after sintering and Roba ([0123]) discloses after deposition the preform is removed from the chamber 3 (i.e. reaction vessel) for undergo desiccation and consolidation (i.e. sintering) steps.  Therefore, it would be obvious to a person having ordinary skill in the art, in the method of Sato to further include a step of removing the glass particulate from the reaction vessel.  
Sato fails to disclose when a color derived from the combustion of the siloxane gas is not observed any more in the flame of the burner, stopping the supply of the combustion gas.  However, Yagi ([Overview],[0007]-[0012] and Fig. 1) discloses a method of forming a glass particle deposit (“glass preform”) that when the formation of the porous matrix (i.e. glass particle deposit) is stopped, the raw material gas is stopped while supplying combustion gas to reduce the amount of glass particles adhering to the burner after stopping supply of the raw material.  Yagi further discloses the raw material supply is stopped at least 30 seconds before the supply of the combustion gas stopped to reliably reduce the amount of glass particles adhering to the burner and Yagi ([0004] and [overview]) discloses the inert gas, such as N-2 (claimed in claim 5) is supplied to the gas supply passage in order to discharge the glass raw material gas remaining in the supply passage.  It would be obvious to a person having ordinary skill in the art, in the method of Sato, to improve the method of Sato, by applying the teachings of purging the burner by flowing an inert gas, such as N-2 (claimed in claim 5 therethrough when the glass particle deposit is stopped to prevent adhesion of glass particles adhering to the burner after the stopping the supply of raw material when the glass particle deposition is completed and to ensure the glass raw material gas remaining in the supply passage is discharged.  Further, while Sato fails to disclose a color derived from the combustion of the siloxane is not observed anymore in the flame of the burner and then stopping the supply of the combustion gas, it would be obvious to a person having ordinary skill in the art, with a combustion supply gas supplied 30 seconds after the stopping of the of the raw material gas, there is a discharge of a bulk of the raw material gas (i.e. siloxane) and a combustion of siloxane gas will not observed and a color derived from the combustion will also not be observed 30 seconds after stopping the siloxane, and this provides for the limitations for stopping the supply of the combustion gas, as claimed.  
Sato in view of Yagi provides for purging the burner by flowing an inert gas therethrough, but Sato in view of Yagi fail to disclose a vaporizer and purging a raw material gas port from the vaporizer to the burner.  However, Noda (Figs. 1-3, [0012]-[0013], and [0026]-[0027]) discloses in the method of manufacturing a porous glass preform (i.e. glass particulate deposit) supplying a vaporizer with an organic silicon compound, such as octamethylcyclotetrasiloxane (OMCTS), and an inert gas, such as nitrogen to a burner with piping.  Both Sato and Noda disclose manufacturing a glass particulate deposit with siloxanes and inert gas delivered to the burner.  The Noda reference teaches a vaporizer for supplying siloxane and inert gas to a burner and an alternative method of delivering inert gas to the burner, specifically piping spanning from the vaporizer to the burner (corresponding to a raw material gas port) and Sato and Yagi disclose providing for inert gas and siloxane to the burner.  Based on the additional teachings of Noda, it would be obvious to a person having ordinary skill in the art, in the method of Sato in view of Yagi, a vaporizer in the deposition process of Sato and the purging of the burner when the glass particulate deposition is stopped by substituting or providing the inert gas delivery method (i.e. purging) by the raw material port, as taught by Noda (i.e. piping spanning from the vaporizer to the burner) by flowing an inert gas therethrough.  The purging by the raw material port taught by Noda is merely substituting or adding an alternative method (i.e. piping) to perform the purging taught by Sato in view of Yagi.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2019/0241458) in view of Roba et al. (US 2004/0244428), Yagi (JP2003-267744) and Noda (US 2019/0300419) as applied to claim 1 above, and further in view of Ishihara (US 2004/0055339).
Regarding claim 3, as stated in the rejection of claim 1 above, the obviousness of Sato in view of Yagi, and Noda provides for the purging of the burner when the glass particulate deposition is stopped by substituting or providing the inert gas delivery method (i.e. purging) by the raw material port, as taught by Noda (i.e. piping spanning from the vaporizer to the burner) by flowing an inert gas therethrough.  Sato in view of Roba, Yagi, and Noda fail to disclose even after production of the glass particulate deposit, continuously purging the raw material gas port spanning from the vaporizer to the burner until production of a next glass particulate deposit is started.  However, Ishihara (abstract and [0040] discloses after removal operation of deposited fine glass particles (i.e. glass particulate deposit) from the inside of the reaction vessel, when not in operation, a purge gas is passed through each gas line of a burner, and discloses this is to prevent/reduce an alien substance mixed into each gas supply of the burner.  It would be obvious to a person having ordinary skill in the art, the method of Sato in view of Roba, Yagi, and Noda could be improved by providing additional purging after deposition is stopped, such as after deposition of the glass particulate deposit, by continuously purging each gas line of a burner in order to prevent/reduce an alien substance (i.e. contamination) mixed into each gas supply of the burner, as taught by Ishihara.  By continuously purging each gas line in the method of Sato in view of Roba, Yagi, and Noda, this provides for continuously purging the raw material gas port spanning from the vaporizer to the burner until production of a next glass particulate deposit is newly started.
Regarding claim 4, as discussed in the rejection of claim 1 above, Sato in view of Roba, Yagi, and Noda provides for a vaporizer in the deposition process of Sato and the purging of the burner when the glass particulate deposition is stopped by substituting or providing the inert gas delivery method (i.e. purging) by the raw material port, as taught by Noda (i.e. piping spanning from the vaporizer to the burner) by flowing an inert gas therethrough.  Sato fails to disclose using a carrier gas that is an inert gas to gasify the siloxane in the vaporizer when a good product portion of the glass particle deposit is produced.  However, Noda further discloses ([0026]) a carrier gas that may be preheated to efficiently vaporize the raw material liquid in the vaporizer.  Therefore, it would be obvious to a person having ordinary skill in the art, with the modification of vaporizer in the deposition process of Sato in view of Roba, Yagi, and Noda, when a good product of the glass particulate deposit is produced, using a carrier gas that is an inert gas to gasify the siloxane in the vaporizer (i.e. during deposition).  Additionally, as stated in the rejection of claim 1 above, the obviousness of Sato in view of Yagi, and Noda provides for the purging of the burner when the glass particulate deposition is stopped by substituting or providing the inert gas delivery method (i.e. purging) by the raw material port, as taught by Noda (i.e. piping spanning from the vaporizer to the burner) by flowing an inert gas therethrough.  Sato in view of Roba, Yagi, and Noda fail to disclose even after production of the glass particulate deposit, continuously purging the raw material gas port spanning from the vaporizer to the burner until production of a next glass particulate deposit is started.  However, Ishihara (abstract and [0040] discloses after removal operation of deposited fine glass particles (i.e. glass particulate deposit) from the inside of the reaction vessel, when not in operation, a purge gas is passed through each gas line of a burner, and discloses this is to prevent/reduce an alien substance mixed into each gas supply of the burner.  It would be obvious to a person having ordinary skill in the art, the method of Sato in view of Roba, Yagi, and Noda could be improved by providing additional purging after deposition is stopped, such as after deposition of the glass particulate deposit, continuously purging each gas line of a burner in order to prevent/reduce an alien substance (i.e. contamination) mixed into each gas supply of the burner.  By continuously purging each gas line in the method of Sato in view of Roba, Yagi, and Noda, this provides for continuously purging the raw material gas port spanning from the vaporizer to the burner until production of a next glass particulate deposit is newly started.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2019/0241458) in view of Roba et al. (US 2004/0244428), Yagi (JP2003-267744) and Noda (US 2019/0300419) as applied to claim 1 above, and further in view of Yamazaki et al. (US 2014/0338400).
Regarding claim 6, as discussed in the rejection of claim 1 above, Sato in view of Roba, Yagi, and Noda provide for a pipe between the vaporizer and the burner.  Sato in view of Roba, Yagi, and Noda fails to disclose the pipe between the vaporizer and the burner is formed of a material containing metal.  However, Yamazaki (abstract and [0047]-[0048]) discloses a method of manufacturing a soot glass deposit body (i.e. glass particulate deposit) with a source material gas of siloxane and discloses a supplying pipe 26 to the burner composed of a metal, specifically stainless steel, for corrosion resistance.  Yamazaki, Sato, and Noda disclose a glass particulate deposit with siloxane.  Therefore, based on the additional teachings of Yamazaki, it would be obvious to a person having ordinary skill in the art, the pipe between the vaporizer and the burner, as provided for by Sato in view of Roba, Yagi, and Noda, is formed of a material containing metal, such as stainless steel (SS), since SS provides for corrosion resistance.
Regarding claim 7, as discussed in the rejection of claim 1 above, Sato in view of Roba, Yagi, and Noda provide for a pipe between the vaporizer and the burner.  Sato in view of Roba, Yagi, and Noda fails to disclose the pipe between the vaporizer and the burner is heated to a temperature equal to or higher than a boiling point of siloxane.  However, Yamazaki ([abstract] and [0047]-[0048]) discloses a method of manufacturing a soot glass deposit body (i.e. glass particulate deposit) with a source material gas of siloxane and discloses a supplying pipe 26 to the burner and controlling the temperature of the supplying pipe at a temperature of the boiling point plus 30 degrees C or higher so that the siloxane is not liquefied and to prevent clogging.  Yamazaki, Sato, and Noda disclose a glass particulate deposit with siloxane.  Therefore, based on the additional teachings of Yamazaki, it would be obvious to a person having ordinary skill in the art, the pipe between the vaporizer and the burner as provided for by Sato in view of Roba, Yagi, and Noda is heated to a temperature of the boiling point plus 30 degrees C or higher, which overlaps Applicant’s claimed temperature range,  so the siloxane is not liquefied and to prevent clogging.  
Claim(s) 2 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2019/0241458) in view of Noda (US 2019/0300419), and Ishihara (US 2004/0055339).
Regarding claims 2, 8, and 10, Sato (Figs. 1 and 2,[0022], and [0051]-[0068]) discloses a method for producing a glass particle deposit (“porous glass fine particle body) in a reaction vessel 2 from a raw material gas including a silicon-organic compound, such as a cyclic siloxane ([0029]).  Sato discloses when the burner is disposed outside of the good product portion (“efficient portion E”) the gas supplied to the burner 4 is switched from the raw material gas to the purge gas.  This provides for after a good product portion, stopping the supply of the siloxane as the raw material for glass to the burner.  Sato ([0031]) further discloses the burner reciprocates on the rail (corresponding to traversing) during the deposition process.  
Sato fails to explicitly state, the stopping while continuously supplying the combustion gas to the burner.  However, Sato ([0030]) further discloses the gas supply device may supply oxygen gas that is mixed with the raw material gas inside of the burner or in the vicinity of the outlet 4a of the burner and ([0050]) discloses even after the supply of the raw material is stopped, the flame F from outlet 4a of the burner is generated.  This is done to continuously ignite the flame for assisting combustion of the raw material gas to thereby promptly start reaction of the raw material gas the next time the raw material gas is supplied.  With the teaching by Sato to keep the flame continuously ignited to promptly start reaction of the raw material gas, the next time the raw material gas is supplied, it would be obvious to a person having ordinary skill in the art, the step of stopping the supply of siloxane to the burner while continuously supplying combustion gas to the burner to assist in combustion the next time the raw material is supplied.  
As discussed above, Sato discloses combustion of the raw material in a burner and discloses oxygen and discloses traversing during the deposition process, it would be obvious to a person having ordinary skill in the art, supplying of combustion gases to the burner during the deposition process to produce the glass particulate deposit.  While Sato fails to explicitly state the flame formed by the combustion gas provide for the claimed heating for a certain period of time while traversing the glass deposit relative to the burner, it would be obvious to a person having ordinary skill in the art, the method of producing the glass particle deposit with a burner with combustion gases in the method of Sato provides for heating the glass particulate deposit with the flame formed by the combustion gas for a certain period of time while traversing the glass particulate deposit relative to the burner.  
Sato fails to disclose the step of heating and then stopping the supply of the combustion gas and  fails to disclose the step of purging a raw material gas port spanning from the vaporizer to the burner by flowing an inert gas therethrough.  However, Noda (Figs. 1-3, [0012]-[0013], and [0026]-[0027]) discloses in the method of manufacturing a porous glass preform (i.e. glass particulate deposit) supplying a vaporizer with an organic silicon compound, such as octamethylcyclotetrasiloxane (OMCTS), and an inert gas, such as nitrogen to a burner.  Both Sato and Noda disclose manufacturing a glass particulate deposit with siloxanes and inert gas delivered to the burner with piping.  Both Sato and Noda disclose manufacturing a glass particulate deposit with siloxanes and inert gas delivered to the burner.  The Noda reference teaches a vaporizer for supplying siloxane and inert gas to a burner and an alternative method of delivering inert gas to the burner, specifically piping spanning from the vaporizer to the burner (corresponding to a raw material gas port).  Further, Ishihara (abstract and [0040] discloses after removal operation of deposited fine glass particles (i.e. glass particulate deposit) from the inside of the reaction vessel, when not in operation, a purge gas is passed through each gas line of a burner, and discloses this is to prevent/reduce an alien substance mixed into each gas supply of the burner.  Ishihara ([0013]) further discloses the purge gas is N2. Therefore, based on the additional teachings of Noda and Ishihara, it would be obvious to a person having ordinary skill in the art, the completion of the deposition process to produce the glass particulate deposit occurs, and therefore, at the completion of the deposition process after heating there is a step of stopping the supply of the combustion gas.  Further, based on the teachings of Noda and Ishihara, it would be obvious to a person having ordinary skill in the art, the method of Sato requires piping including a raw material port spanning from the vaporizer to the burner, in order to supply the burner with a raw material gas, and after completion of the deposition process to further provide for purging after deposition is stopped, such as after deposition of the glass particulate deposit, and further continuously purging each gas line of a burner with an inert gas, such as N2 (claimed in claim 10) in order to prevent/reduce an alien substance (i.e. contamination) mixed into each gas supply of the burner until production of a next glass particulate deposit is newly started (claimed in claim 8).  Therefore, with the vaporizer and piping teachings of Noda combined with the purging teachings of Ishihara, the combination of Sato in view of Noda and Ishihara provides for the claimed purging a raw material gas port spanning from the vaporizer to the burner by flowing an inert gas, such as N2 (claimed in claim 10) therethrough and heating and then stopping the supply of the combustion gas, as claimed in claim 2.
Regarding claim 9, as discussed in the rejection of claims 2, 8, and 10 above, Sato in view of Noba and Ishihara provides for after the production of the glass particulate deposit, continuously purging the raw material gas port spanning from the vaporizer to the burner until production of a next glass particulate deposit and a vaporizer in the method of Sato.  Sato fails to disclose using a carrier gas that is an inert gas to gasify the siloxane in the vaporizer when a good product portion of the glass particle deposit is produced.  However, Noda further discloses ([0026]) a carrier gas that may be preheated to efficiently vaporize the raw material liquid in the vaporizer.  Therefore, it would be obvious to a person having ordinary skill in the art, based on the additional teachings of Noda and with the modification of vaporizer in the deposition process of Sato in view of Noba and Ishihara as discussed in the rejection of claim 2, to further provide for using a carrier gas that is an inert gas to gasify the siloxane in the vaporizer when a good product of the glass particulate deposit is produced (i.e. during deposition).
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2019/0241458) in view of Noda (US 2019/0300419), and Ishihara (US 2004/0055339) as applied to claim 2 above, and further in view of Yamazaki et al. (US 2014/0338400).
Regarding claim 11, as discussed in the rejection of claim 2 above, Sato in view of Noda and Ishihara provide for a pipe between the vaporizer and the burner.  Sato in view of Noda and Ishihara fails to disclose the pipe between the vaporizer and the burner is formed of a material containing metal.  However, Yamazaki (abstract and [0047]-[0048]) discloses a method of manufacturing a soot glass deposit body (i.e. glass particulate deposit) with a source material gas of siloxane and discloses a supplying pipe 26 to the burner composed of a metal, specifically stainless steel, for corrosion resistance.  Yamazaki, Sato, and Noda disclose a glass particulate deposit with siloxane.  Therefore, based on the additional teachings of Yamazaki, it would be obvious to a person having ordinary skill in the art, the pipe between the vaporizer and the burner, as provided for by Sato in view of Noda and Ishihara, is formed of a material containing metal, such as stainless steel (SS), since SS provides for corrosion resistance.
Regarding claim 12, as discussed in the rejection of claim 2 above, Sato in view of Noda and Ishihara provide for a pipe between the vaporizer and the burner.  Sato in view of Noda and Ishihara fails to disclose the pipe between the vaporizer and the burner is heated to a temperature equal to or higher than a boiling point of siloxane.  However, Yamazaki ([abstract] and [0047]-[0048]) discloses a method of manufacturing a soot glass deposit body (i.e. glass particulate deposit) with a source material gas of siloxane and discloses a supplying pipe 26 to the burner and controlling the temperature of the supplying pipe at a temperature of the boiling point plus 30 degrees C or higher so that the siloxane is not liquefied and to prevent clogging.  Yamazaki, Sato, and Noda disclose a glass particulate deposit with siloxane.  Therefore, based on the additional teachings of Yamazaki, it would be obvious to a person having ordinary skill in the art, the pipe between the vaporizer and the burner as provided for by Sato in view of Noda and Ishihara is heated to a temperature of the boiling point plus 30 degrees C or higher, which overlaps Applicant’s claimed temperature range,  so the siloxane is not liquefied and to prevent clogging.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741